DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/837,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/837,676
Copending Application: 16/837,760
Claim 1: A method of managing a configuration of a system service in each of a plurality of hosts, wherein each of the hosts is configured with a virtualization software for supporting execution of virtual machines therein, said method comprising: 
	
          upon receiving an application program interface (API) call to operate on a configuration object for the system service that is backed by a configuration schema of the system service, updating a database in accordance with the configuration schema to update or store the configuration of the system service, 

       wherein the system service executes with the configuration stored in the database.




Claim 2.

Claim 3.

Claim 4.

Claim 5.

Claim 6.


Claim 7.



Claim 8.


Claim 9.



Claim 10.

Claim 11.

Claim 12.

Claim 13.

Claim 14.

Claim 15.

Claim 16.


Claim 17.



Claim 18


Claim 19

Claim 20.
Claim 1: A method of managing configurations of system services in each of a plurality of hosts, wherein each of the hosts is configured with a virtualization software for supporting execution of virtual machines therein, said method comprising: 
         
                  upon receiving an application program interface (API) call to operate on a configuration object for a system service that is backed by a   configuration schema of the system service, 
updating a database in accordance with the configuration schema to update or store the configuration of the system service,  

              wherein the system service executes with a configuration that is a combination of a default configuration that is defined in a default configuration schema of the system service and the configuration stored in the database.





Claim 3.



Claim 4.



Claim 5.



Claim 6.



Claim 1 in view of in view of Willet et al. (United States Patent 10,958,522).


Claim 1 in view of in view of Willet et al. (United States Patent 10,958,522).

Claim 1 in view of in view of Willet et al. (United States Patent 10,958,522).


Claim 1 in view of Willet et al. (United States Patent 10,958,522).




Claim 8.



Claim 10.



Claim 12.



Claim 13.



Claim 14.



Claim 15.



Claim 10 in view of Willet et al. (United States Patent 10,958,522).


Claim 10 in view of Willet et al. (United States Patent 10,958,522).




Claim 17.




Claim 19.



Claim 19 in view of Willet et al. (United States Patent 10,958,522).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 19 recites a “cluster of hosts” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a cluster of hosts covers software per se in view of the ordinary and customary meaning of host, particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor” and a “memory.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 10-15, and 18-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Reshadi et al. (United States Patent 11,080,065) in view of Bregman et al. (United States Patent Application Publication 2019/0190776).
As per claim 1, Reshadi teaches the invention substantially as claimed including a method of managing a configuration of a system service in each of a plurality of hosts (Column 7, Lines 8-30, System 200 includes a plurality of services (service.sub.1 210, service.sub.2 210, . . . and service.sub.N 210) that obtain configuration services from Cenome configuration service 202…System 200 may also include a plurality of web browsers 212, each obtaining configuration services from Cenome configuration service 202), wherein each of the hosts is configured with a virtualization software [for supporting execution of virtual machines] (Column 5, Line 66 – Column 6, Line 7,  Proxy acceleration system 100 includes different components, such as proxy servers and client side virtualization agents (also referred to as Nanovisors) running on the client devices. Each of the components may be configured differently from the others. In addition, proxy acceleration network 100 supports many different services (e.g., HTML streaming), and the modules (e.g., HTML streaming module) corresponding to the supported services may have many different configurable options) therein, said method comprising: 
	upon receiving an application program interface (API) call  to operate (Column 10, Lines 50-54,  An administrator of a customer may also create, update, or delete the configuration data stored in Cenome configuration database 314 by sending automated scripts with APIs 404 as the instructions 405 through the CDN 406; and Column 10, Lines 50-58, An administrator of a customer may also create, update, or delete the configuration data stored in Cenome configuration database 314 by sending automated scripts with APIs 404 as the instructions 405 through the CDN 406) on a configuration object for the system service (Column 10, Lines 14-17, the configuration data stored in Cenome configuration database 208 may be created, updated, or deleted by the customers of the services 210 at any time) that is backed by a configuration schema of the system service (Column 10, Lines 14-17,  system 500 for configuring a plurality of services and web browsers using a Cenome configuration service 528. Cenome configuration service 528 includes a Cenome configuration server 526, a Cenome configuration database 524, and other modules (not shown in the figure). System 500 includes a plurality of services (services 502-508) that obtain configuration services from the Cenome configuration service 528), updating a database in accordance with the configuration schema to update or store the configuration of the system service (Column 10, Lines 50-58, An administrator of a customer may also create, update, or delete the configuration data stored in Cenome configuration database 314 by sending automated scripts with APIs 404 as the instructions 405 through the CDN 406. The instructions 405 may further be authorized or authenticated by an API-gateway 408 and a RBAC 410 (role-based access control) module before the instructions are sent to a Cenome-API service 412 that modifies the configuration database 41; and Column 12, Lines 45-50, If a new configuration query result is determined as needed, the Cenome configuration service 528 may send an updated configuration query result to the service and the service may reload itself using the new configuration data and update the stored query engine with an updated version), wherein the system service executes with the configuration stored in the database (Column 10, Line 64-Column 11, Line 16, Cenome configuration service 528 includes a Cenome configuration server 526, a Cenome configuration database 524, and other modules (not shown in the figure). System 500 includes a plurality of services (services 502-508) that obtain configuration services from the Cenome configuration service 528….System 500 may also include a plurality of web browsers 518 (only one is shown in the figure), each obtaining configuration services from the Cenome configuration service 528. For example, when an end-user's web browser 518 navigates to Xyz.com, the Nanovisor running in the end-user's web browser 518 may need to obtain a configuration that is customized for Xyz.com).

	Reshadi fails to specifically teach, wherein each of the hosts is configured with a virtualization software [for supporting execution of virtual machines].
	However, Bregman teaches, wherein each of the hosts is configured with a virtualization software for supporting execution of virtual machines ([0013], hosting containers inside VMs may enable the hosting of containers with different architectures on the same physical server. In an example, physical and/or virtual host nodes may each host dozens or hundreds of containers, each of which may independently execute tasks).
	Reshadi and Bregman are analogous because they are both related to service configuration management.  Reshadi teaches a service configuration management method including validation of management actions (Column 10, Lines 41-60, system 400 for creating, updating, and deleting the configuration data stored in the Cenome configuration database 314 of Cenome configuration service 420. ... An administrator of a customer may also create, update, or delete the configuration data stored in Cenome configuration database 314 by sending automated scripts with APIs 404 as the instructions 405 through the CDN 406. The instructions 405 may further be authorized or authenticated by an API-gateway 408 and a RBAC 410 (role-based access control) module before the instructions are sent to a Cenome-API-service 412 that modifies the configuration database 414. In some embodiments, a validation module 418 further validates that the instructions 405 are correct and legitimate).  Bregman teaches an application configuration management using deployment states and a key-value storage mechanism. ([0014], regardless of whether a host is virtualized, deploying new code may be periodically required. Even in an environment where all of the user facing applications are virtualized in containers, the physical and/or virtual hosts hosting the containers may still be executing code, such as operating system code and container virtualization code for a container engine. These components may be periodically updated as well. Configuration management applications (e.g., Red Hat® Ansible®, Puppet®, Chef®, SaltStack®) may be executed to generate any host specific configurations for a service, install the service, and/or start execution of the service with any host specific configurations. Configuration management applications may allow for rapid deployment of updated system settings and applications to a broad spectrum of hosts; and [0027],  configuration repository 232 may be implemented as a distributed storage for configuration data such as a distributed key value store (e.g., etc.).   It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Reshadi would be modified with the deployment state and key-value storage mechanisms taught by Bregman in order to manage configuration data of an application or service. Therefore, it would have been obvious to combine the teachings of Reshadi and Bregman.

As per claim 2, Bregman  teaches wherein the API call is a set API call to set the configuration of the system service ([0030], state daemon 140 may intercept API calls, for example, through a network interface of container 160 and may track changes and generate configuration instructions based on the intercepted API calls. In an example, a discrete configuration instruction may be a configuration management task executable by a configuration management application), and upon receiving the call to the API call, an entry for the configuration of the system service is added to the database ([0030], state daemon 140 may intercept API calls, for example, through a network interface of container 160 and may track changes and generate configuration instructions based on the intercepted API calls. In an example, a discrete configuration instruction may be a configuration management task executable by a configuration management application; and [0032]. configuration generator 145 may take inputs from state daemon 140 in the form of configuration instructions and generate configuration 180, which may be a set of configuration management application inputs that allow the configuration management application to convert a system with the same starting baseline as container 160 (e.g., launched from the same image file) to the current deployment state 170A of container 160).

As per claim 3, Reshadi  teaches wherein the API call is an update API call to update the configuration of the system service (Column 10, Lines 27-34,  a customer may create, update, or delete the configuration data stored in configuration database 208 using other configuration sources 240 (e.g., configuration-source.sub.1, configuration-source.sub.2, . . . configuration-source.sub.N). For example, a configuration-source 240 may be a script with APIs (application programming interfaces) that is stored in a file repository), and upon receiving the API call, an entry for the configuration of the system service in the database is updated (Column 10, Lines 35-40, the customer may create, update, or delete the configuration data in configuration database 208 by sending the script as instructions 244 to Cenome configuration service 202, where the script is executed to create, update, or delete the data in Cenome configuration database 208).

As per claim 4, Reshadi  teaches, further comprising: 
	upon receiving a get API call to get the configuration of the system service (), returning the entry for the configuration of the system service in the database (Column 6, Lines 9-15, the service or web browser sends a configuration query through the network to a configuration service; in response, the configuration service queries a centralized configuration database and then sends a full configuration query result in the form of a set of configuration data through the network back to the service or web browser; and Column 7, Lines 40-46, When a service 210 or web browser 212 requests for a configuration for a particular setup, the service 210 or web browser 212 sends an initial and partial configuration query 214 through a network 216 (that may include a CDN 220) to the Cenome configuration service 202. The initial and partial configuration query 214 is then received by the Cenome configuration service 202 at step 302 of process 300).

As per claim 5, Reshadi teaches, further comprising: 
	upon receiving a delete API call (Column 10, Lines 27-34,  a customer may create, update, or delete the configuration data stored in configuration database 208 using other configuration sources 240 (e.g., configuration-source.sub.1, configuration-source.sub.2, . . . configuration-source.sub.N). For example, a configuration-source 240 may be a script with APIs (application programming interfaces) that is stored in a file repository), deleting the entry for the configuration of the system service in the database (Column 10, Lines 35-40, the customer may create, update, or delete the configuration data in configuration database 208 by sending the script as instructions 244 to Cenome configuration service 202, where the script is executed to create, update, or delete the data in Cenome configuration database 208).

As per claim 10, Bregman teaches, wherein the database is a key-value database and each key corresponds to a unique configuration object ([0027],  configuration repository 232 may be implemented as a distributed storage for configuration data such as a distributed key value store (e.g., etc.)).

As per claim 11, this is the “non-transitory computer readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4  and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 10  and is rejected for the same reasons.
As per claim 19, this is the “cluster of hosts” claim corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

	Claim 6-9, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reshadi-Bregman as applied to claims 1, 11, and 19 and in further view of Willet et al. (United States Patent 10,958,522).
As per claim 6, Willett teaches, wherein the configuration schema defines one or more configuration properties of the system service (Column 2, Lines 11-16, The disclosed techniques may be applied to managed computing environments in which at least some control over the configuration of the environment is retained by a provider of the environment, and at least some control over the configuration of the environment is also provided to the client; and Column 2, Lines 19-31, a configuration management service uses the tracking policy to map configuration data, taken from a computing environment, to a hierarchy of configuration items. The configuration items in the hierarchy may be associated with various properties …. The configuration management service uses the hierarchy and the properties to generate a signature that represents the hierarchy of configuration items, such that the configuration management service detects subsequent changes to the configuration based on a change to the signature), and a range of permissible values for one of the configuration properties (Column 6, Lines 23-32, The configuration items 404-408 associated with the support perimeter 402 might be those defined to be relevant to a tracking policy. The tracking policy might further define acceptable ranges or values for those configuration items. A configuration item, such as the depicted configuration item 406, is deemed to be within the support perimeter 402 when the value of the configuration item 406 is within an acceptable range. Likewise, a configuration item 404 whose value is not within an acceptable range is deemed to be outside of the support perimeter 402).

As per claim 7, Willett teaches, wherein an error is returned in response to the API call if a value for said one of the configuration properties to be added to the database is outside the range (Column 6, Lines 42-47,  a configuration action, such as one that might be performed by the client 120 in FIG. 1, might cause the configuration item 408 to move outside the support perimeter 402. The configuration management service may detect this change and initiate a configuration action to correct it).

As per claim 8, Reshadi teaches, wherein the configuration schema further defines one or more internal states of the system service (Column 12, Lines 51-53,  the configuration of a service 210 or a web browser 212 using the Cenome configuration service 202 may be modeled as a state machine; and Column 12, Lines 62-66, Each of the states in the configuration state machine may include one or more configuration functions (hereinafter also referred to as one or more configuration funclets). These configuration funclets perform the steps for transitioning the state machine from the current state to other states), and an entry for the configuration of the system service [in the database] stores a value for one of the internal states (Column 12, Lines 51-57, the configuration of a service 210 or a web browser 212 using the Cenome configuration service 202 may be modeled as a state machine. A state transition from one state to another is triggered by inputs, e.g., when one or more configuration parameters or constraints corresponding to the service or application change over time; and Column 13, Lines 34-38, Each configuration funclet 600 may include an immutable portion…The immutable portion cannot be modified after it is created; it is unchanging over time or unable to be changed. An immutable object that is passed to the configuration funclet 600 will not be changed….; and Column 13, Line 57-Column 14, Line 2, the configuration funclet 600 includes a set of immutable constants 604 (see the argument named “pred”)…When the resolve funclet 606 is called, it takes the current state of the state machine and the set of immutable constants 604 and returns the next state and action of the state machine. The resolve funclet 606 is a portion of the configuration state machine. In some embodiments, the configuration funclet 600 may return a result, such as a subset of the configuration data in the Cenome configuration database 208 in the form of a set of data; and Column 14, Lines 10-12, The configuration funclet 600 may be stored in a ruleset, which is a folder to store a logical categorization of rules or other rulesets), that is designated by the configuration schema as an internal state of a first type that needs to be persisted (Column 13, Lines 34-38, Each configuration funclet 600 may include an immutable portion …The immutable portion cannot be modified after it is created; it is unchanging over time or unable to be changed. An immutable object that is passed to the configuration funclet 600 will not be changed; and Column 13, Line 61-Column 14, Line 3, When the resolve funclet 606 is called, it takes the current state of the state machine and the set of immutable constants 604 and returns the next state and action of the state machine. The resolve funclet 606 is a portion of the configuration state machine. In some embodiments, the configuration funclet 600 may return a result, such as a subset of the configuration data in the Cenome configuration database 208 in the form of a set of data, plus a query engine in the form of an executable program for running subsequent configuration queries).
	
	Reshadi fails to specifically teach, an entry for the configuration of the system service in the database stores a value for one of the internal states.
	However, Bregman teaches, an entry for the configuration of the system service in the database stores a value for one of the internal states ([0022], In the example, state daemon 140 may track changes to deployment state 170A of container 160. In an example, deployment state 170A may include settings, features, and/or components of container 160 relevant to the execution of container 160; [0027], the configuration repository 232 may be added to an environment variable and/or a path of containers 265A-C and may be a default location for saving and retrieving configuration data; and [0028], configuration generator 244 utilizes state information regarding development state 270A retrieved by state engine 242 to generate configuration 280 stored in configuration repository 232).
	The same motivation used in the rejection of claim 2 is applicable to the instant claim.

As per claim 9, Reshadi teaches, wherein the configuration schema designates one of the internal states of the system service as an internal state of a second type that does not need to be persisted (Column 12, Lines 62-66, Each of the states in the configuration state machine may include one or more configuration functions (hereinafter also referred to as one or more configuration funclets). These configuration funclets perform the steps for transitioning the state machine from the current state to other states; and Column 13, Lines 34-35, Each configuration funclet 600 may include an immutable portion and a mutable portion; Column 13, Lines 51-55, The mutable portion of a configuration funclet 600 may be a query result, such as an initial and partial configuration query result provided by Cenome configuration service 202, or a subsequent configuration query result that is generated on the service 210 or web browser 212 side), and the entry for the configuration of the system service in the database does not store a value of the internal state of the second type (Column 13, Lines 34-35, Each configuration funclet 600 may include an immutable portion and a mutable portion; Column 13, Lines 51-55, The mutable portion of a configuration funclet 600 may be a query result, such as an initial and partial configuration query result provided by Cenome configuration service 202, or a subsequent configuration query result that is generated on the service 210 or web browser 212 side). 
As per claim 16, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Walker et al. (United States Patent 10,810,055) {Discusses configuration management for application services including validation of configuration changes}; and
Goel et al. (United States Patent 10,684,895) {Discusses configuration management for containerized applications}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199